Citation Nr: 0927400	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2008, the Board, among other 
things, remanded the Veteran's claim for additional 
development.

The Veteran testified at a personal hearing before the 
undersigned, sitting at the RO in September 2008.  A 
transcript of the hearing is associated with the claim file.


FINDING OF FACT

It is as likely as not that the Veteran's service-connected 
disabilities are of such nature and severity as to prevent 
him from securing or following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has been awarded service connection for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; coronary artery disease, evaluated as 30 percent 
disabling; type II diabetes mellitus, evaluated as 20 percent 
disabling; peripheral neuropathy of the left upper extremity, 
evaluated as 10 percent disabling; peripheral neuropathy of 
the right upper extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the right 
lower extremity, evaluated as 10 percent disabling; and 
erectile dysfunction, evaluated as noncompensably 
(zero percent) disabling.  The disabilities combine to be 80 
percent disabling.  See 38 C.F.R. § 4.25 (2008).  As such, 
the Veteran meets the criteria for consideration for 
entitlement to a TDIU rating on a schedular basis because the 
combined rating satisfies the percentage requirements of 
38 C.F.R. § 4.16(a).  Even so, it must be found that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
for a TDIU rating to be warranted.

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities precludes him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disabilities, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

A review of the record reveals that the Veteran initially 
submitted an application for a TDIU rating in January 2007.  
He indicated that he had last worked as an electrical 
technician in December 2006 and that he had a college 
education.  VA treatment records and examination reports 
reflect that full-time employment at that position continued 
in 2007.  In a December 2007 application for a TDIU rating, 
the Veteran indicated that his employment had in fact ceased 
on August 1, 2007.

At his hearing, the Veteran stated that his service-connected 
PTSD, diabetes, and peripheral neuropathy of the extremities 
are the primary disabilities that prevent him from working.  
The Veteran has also suggested that non-service connected 
neck and low back disabilities affect his employment but he 
maintains that he is nevertheless unemployable solely as a 
result of service-connected disabilities.

In order to determine whether the Veteran is unemployable as 
defined by VA regulations, and if so, whether his 
unemployability is due to his service-connected disabilities, 
the Board remanded the claim so that the Veteran could be 
scheduled for further VA examination.

Pursuant to the remand, the Veteran underwent VA psychiatric 
examination in January 2009.  The examiner diagnosed the 
Veteran with depressive disorder not otherwise specified and 
PTSD.  It was noted that the Veteran's most recent employment 
was terminated in August 2007 on account of abandoning the 
job after an argument with a supervisor.  The examiner stated 
that symptoms of anger and irritability, apparently 
attributable to PTSD, have an affect on the Veteran's 
employment.  The examiner found that the Veteran's 
psychiatric disabilities contribute equally to his 
difficulties and they have a mild to moderate impact on 
actual occupational functioning.  The examiner stated that 
the Veteran's mental health issues do not prevent him from 
working.

The VA psychiatric examination report has some probative 
value as the examiner addressed the Veteran's most disabling 
service-connected disability's affect on employability.  
However, the examiner cautioned that, although the Veteran 
would be able to work in a manufacturing type of job, this 
would be the case only if he were not dealing with numerous 
physical health problems.  Thus, the psychiatric examination 
is not dispositive as to employability as the Veteran's 
service-connected disabilities of a physical nature were not 
taken into account.

On remand, the Veteran also underwent a VA general medicine 
examination in January 2009.  It was noted that the Veteran 
last worked in August 2007.  The examiner noted the Veteran's 
service-connected physical disabilities of diabetes mellitus, 
coronary artery disease, peripheral neuropathy of the 
extremities, and erectile dysfunction.  The examiner found 
that coronary artery disease and erectile dysfunction would 
not hinder the Veteran from working.  Significantly, the 
examiner stated that the primary reason the Veteran can no 
longer work is due to his PTSD and stress.  Secondly, the 
Veteran can no longer work as a result of his diabetes 
because of his fluctuating blood sugar levels.  According to 
the examiner, the third reason the Veteran can no longer work 
is due to his peripheral neuropathy of the upper and lower 
extremities on account of the Veteran's difficulty in 
gripping objects and difficulty standing.

In contrast to the January 2009 VA psychiatric examination 
report, the January 2009 VA general medicine examination 
report reflects that the Veteran can no longer work as a 
result of three disabilities-PTSD, diabetes mellitus, and 
peripheral neuropathy of the four extremities-each of which 
is service connected.  Although the two examiners disagreed 
as to the degree of the affect of the Veteran's PTSD on 
employability, the general medicine examination report has 
more probative value as the examiner commented on the 
Veteran's employability in the context of both his mental and 
physical service-connected disabilities.  At the least, there 
is reasonable doubt as to whether the Veteran's service-
connected disabilities render him unemployable.  Any 
remaining reasonable doubt is to be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  Thus, when resolving reasonable doubt in 
favor of the Veteran, the Board finds that it is as likely as 
not that the Veteran's service-connected disabilities are of 
such nature and severity as to prevent him from securing or 
following substantially gainful employment.  Therefore, a 
TDIU rating is warranted.


ORDER

Entitlement to a TDIU rating is granted, subject to the 
regulations governing the payment of monetary benefits.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


